DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with .the Office on 3 June 2022, regarding the Cui, et al/ application.

Claims 1-18 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: After further search and consideration of the present amended claims, the closest prior art reference to independent claim 1 is considered to be a US Patent Application Publication to Denison, et al. (US 2014/0316230 A1; hereinafter, “Denison”).  Denison teaches pins and conductive metal plates (i.e., electrodes) that may be formed of a combination of PEDOT and carbon nanotubes ([0063]).  Additionally, Denison teaches measuring waveform indicative of activity at the prefrontal cortex ([0195]).  However, the invention Denison disclose is a means for electroencephalography (EEG).  The taught elements of Denison would not be suitable for a neural probe implant or for the performing of square wave voltammetry, and therefore would not be obvious to modify to meet the limitations as recited by instant claim 1.  Further, the previously cited Samba reference is the closest prior art to instant independent claim 5.  Samba however does not teach electrodepositing onto electrode with no more than 2.1 mA cm-2 (= 2.1 mC cm-2 as detailed in R. Gerwing, et al., "PEDOT-CNT composite microelectrodes for recording and electrostimulation applications: fabrication, morphology, and electrical properties", Frontiers in Neuroengineering, 5, Article 8, p. 1-11, May 2012; cited by Samba), which is lower than the claimed limitations in claims 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
8 June 2022